DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

As per the abstract, this application is disclosing a controller and a  method to determine the integrity of a hydraulic braking system for an aircraft.


After the Final Office Action, and Examiner Interview; applicant filed an RCE with amended independent claims to add “a first accumulator storing a first volume of hydraulic fluid and a second accumulator storing a second volume of hydraulic fluid, wherein the second volume is smaller than the first volume, wherein the first accumulator includes a first outlet and the second accumulator includes a second outlet, the first and second accumulators are configured to provide pressurized hydraulic fluid to one or more aircraft brake actuators
a first pressure transducer configured to measure a pressure of the first volume of hydraulic fluid at the first outlet of the first accumulator and produce first signals, 
a second pressure transducer configured to measure a pressure of the second volume of hydraulic fluid at the second outlet of the second accumulator and produce second signals,...”


Further prosecution of the claim elements revealed that some of the citations may not have been disclosed by any prior art as a whole. There are some prior art which provides “Hydraulic Braking System”, with addressing some of the claimed limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the independent claims 1 & 15 and dependent claims 4-13, 16-18 limitations. 


Applicant’s arguments, see Applicant Arguments/Remarks pages 9-17, filed on 12/16/2021, with respect to claims 1, 4-13, 15-18 with claims 1 & 15 being in independent form, have been fully considered and are persuasive; therefore, the finality of the last Office action is withdrawn.


Some of the closest prior art found on search which all are fail to disclose above limitations;

Salamat; Bijan et al.	US 6513885 B1	Dual redundant active/active brake-by-wire architecture 
Remarks: Discloses an aircraft landing gear braking systems for protection against inadvertent braking, and multiply redundant separated brake control channels. 
However, fails to disclose the claim elements at step 2 above.

Williams, Aaron Charles  et al.	US 20040239173 A1	Redundant architecture for brake-by-wire system
Remarks: Discloses brake-by-wire systems suitable for use in aircraft. 
However, fails to disclose the claim elements at step 2 above. 

Anderson; Zackary Martin et al.	US 20150224845 A1	ACTIVE VEHICLE SUSPENSION SYSTEM
Remarks: Discloses an improved method of on-demand energy delivery to an active suspension system.
However, fails to disclose the claim elements at step 2 above.


The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.


As a result, claims 1, 4-13, 15-18 are allowed.
Claims 1 & 15 are allowed independent claims.
Claims 4-13 & 17-18 are allowed due to dependencies to the allowed claim 1.
Claim 16 is allowed due to dependencies to the allowed claim 15.


Invention Drawings: 

    PNG
    media_image1.png
    699
    1469
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    982
    808
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    1014
    809
    media_image3.png
    Greyscale
          
               


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665